Citation Nr: 0700861	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-02 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for Meniere's disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1954 to 
September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC, 
which denied entitlement to service connection for Meniere's 
disease.  

In August 2006, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the VA office in 
Washington, DC (Board hearing); a copy of this transcript is 
associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date if service connection is granted 
for Meniere's disease, and it is unclear whether the RO has 
requested "that the claimant provide any evidence in the 
claimant's possession that pertains to [his] claim."  
38 C.F.R. § 3.159(b)(1).  

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

It appears that the record does not contain all of the 
veteran's medical records relevant to his claim.  In the 
veteran's Board hearing, he indicated that he underwent 
surgery in 2002 for his ear/vertigo problems.  The medical 
records for this surgery are not in the file.  In addition, 
the record reflects that the veteran has been in 2 post-
service automobile accidents in which he apparently suffered 
head injuries.  VA should attempt to obtain any treatment 
records regarding these accidents.  

Finally, the veteran testified that a VA physician told him 
that his service-connected hearing loss and tinnitus are 
consistent with Meniere's disease, indicating that his 
Meniere's disease may be linked to service.  There are no 
treatment records in the file from this physician.  On 
remand, VA should obtain these records.  

It appears from the record that the veteran was diagnosed 
with Meniere's disease in November 2002, however this 
diagnosis is not clear.  At the time of the aforementioned 
hearing, the veteran contended that his Meniere's disease was 
related to his service-connected right ear hearing loss and 
tinnitus.  An August 2002 medical record reflects an 
examiner's opinion that there is not obvious cause for the 
veteran's recurrent nausea other than an abnormality of his 
vestibular system given his unilateral hearing loss.  After 
receipt of the requested medical records, the veteran should 
be afforded a VA examination to ascertain whether the veteran 
has a current diagnosis of Meniere's disease, and, if so, the 
etiology of the disorder, to include whether it is 
proximately caused by his service-connected tinnitus, or 
aggravated by these service-connected disabilities.
 
Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the appellant a corrective 
notice, that: (1) explains the 
information and evidence not of record 
needed to establish an initial disability 
rating and an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra, 
(2) the information and evidence not of 
record that is necessary to establish  
service-connection for a disability that 
is proximately due to or the result of a 
service-connected disability, to include 
the holding of the decision reached in 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995); and (3) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  VA should ask the veteran to identify 
all health care providers that have 
treated him for his ear and balance 
problems.  VA should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records.  In particular, VA should obtain 
any treatment records from the veteran's 
2002 surgery, his 2 automobile accidents, 
and the VA physician who related his 
Meniere's disease to service.  If records 
are unavailable, please have the provider 
so indicate.  

3.  After completion of 1 and 2 above, VA 
should make arrangements for the veteran 
to be afforded an examination, by an 
appropriate specialist, to ascertain 
whether the veteran has Meniere's disease 
and, if so, it's etiology.  All indicated 
tests or studies deemed necessary for 
accurate assessments should be done.  The 
claims file, this remand and treatment 
records must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  

The examiner should offer an opinion as 
to whether the veteran has Meniere's 
disease and, if so (1) whether it is at 
least as likely as not (50 percent or 
more probability) that his Meniere's 
disease was incurred in, aggravated by, 
or was the result of some incident of 
active service; (2) whether it is at 
least as likely as not (50 percent or 
more probability) that it is proximately 
due to, or the result of, the veteran's 
service-connected right ear hearing loss 
and tinnitus; and (3) whether it is at 
least as likely as not (50 percent or 
more probability) that his service-
connected right ear hearing loss and 
tinnitus has aggravated or accelerated 
his Meniere's disease beyond its natural 
progression. 

If the etiology of the diagnosed disorder 
is attributed to multiple factors/events, 
the specialist should specify which 
symptoms/diagnoses are related to which 
factors/events.  The specialist should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinion expressed.  If the requested 
medical opinion cannot be given, the 
specialists should state the reason why.
 
4.  After completion of the above, VA 
should readjudicate the appellant's 
claim.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  Adjudication of the service 
connection claim should consider the 
applicability of 38 C.F.R. § 3.310(a) 
(2006) and Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  An appropriate period 
of time should be allowed for response 
before the case is returned to the Board 
for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of her 
claims.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


